UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CLARENCE DELANEY, JR.,

                             Plaintiff,                     No. 1:18-CV-1193
                                                            (DNH/CFH)
              v.

CITY OF ALBANY, et al.,

                             Defendants.


APPEARANCES:

Clarence Delaney Jr.
17-A-0236
Fishkill Correctional Facility
P.O. Box 1245
Beacon, New York 12508
Plaintiff pro se

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                       REPORT-RECOMMENDATION AND ORDER

       Plaintiff pro se Clarence Delaney, Jr. commenced this action on October 4, 2018

against defendants City of Albany, Detective (“Det.”) Brace, Det. DiGiuseppe, and John

Doe police officers 1-4. See Dkt. No. 1. Presently pending before the Court is a review

of plaintiff’s second amended complaint pursuant to § 1915(e)(2)(B). Dkt. No. 17

(“Sec. Am. Compl.”).



                                          I. Background

       Following a review of the amended complaint pursuant to 28 U.S.C. § 1915(e),
the undersigned granted plaintiff’s In Forma Pauperis (“IFP”) application and

recommended that (1) to the extent that plaintiff sought to bring his claims against Det.

Brace, Det. DiGiuseppe, and the John Doe police of ficer defendants in their official

capacities, these claims be dismissed with prejudice; (2) plaintiff’s official misconduct

claim be dismissed with prejudice; (3) plaintiff’s false imprisonment, false arrest, and

defamation claims, insofar as they are brought against the individual defendants in their

individual capacities, be dismissed without prejudice and with opportunity to amend to

specify (i) the charges brought against plaintiff and whether any conviction or sentence

has been declared invalid, or whether there are any charges pending arising out of the

incident set forth in the Amended Complaint, and (ii) whether the alleged defamatory

statement was published to a third party; (4) plaintiff’s municipal liability claim be

dismissed without prejudice and with an opportunity to specify a custom or policy set

forth by the City of Albany and demonstrate an affirmative link between that policy and

defendants' alleged constitutional violations; and (5) plaintiff’s Fourth Amendment

excessive force and intentional infliction of emotional distress (“IIED”) claims against the

individual defendants proceed. See Dkt. No. 15 at 16, 19-20.

       On April 30, 2019, District Judge David N. Hurd adopted the Report-

Recommendation and Order in its entirety. Dkt. No. 16. In that Decision and Order,

Judge Hurd directed that if plaintiff filed a timely second amended complaint, it be

forwarded to the undersigned for review. Id. at 3. On May 8, 2019, plaintiff filed a

second amended complaint. See generally Sec. Am. Compl.




                                              2
                                       1. Additional Factual Background1

               Plaintiff contends that he was charged with two counts of felony grand larceny in

     the fourth degree for stealing credit cards, and felony criminal possession of stolen

     property in the fourth degree for his possession of stolen credit cards and “makita

     drills.” Sec. Am. Compl. at 6. Plaintiff maintains that the “makita drills” were never in

     his possession. Id. Five days later, at the preliminary scheduling hearing, the

     prosecutor reduced plaintiff’s charges and added a separate charge of obstruction to

     governmental administration concerning plaintiff’s alleged refusal to be fingerprinted

     during booking. Id. Plaintiff pleaded guilty to the obstruction charge on February 7,

     2019 and was sentenced to time served. Id.; Dkt. No. 17-1 at 2. 2 Plaintiff states that

     Albany City Court Judge Stilgmeier dismissed “all other charges related to [his] initial

     unlawful arrest . . . on record as a way to protect defendants from testifying at [his]

     February 7, 2019 probable cause hearing[.]” Sec. Am. Compl. at 6. Plaintiff suggests

     that the records in his criminal file were inaccurate because the prosecutor’s

     information incorrectly named the owner of the allegedly stolen “makita drills”, and the

     actual owner was a friend and/or relative of Det. Brace. Id. at 7. Plaintiff argues this

     amounts to malicious prosecution. Id. Plaintiff also contends that the $117.00 that Det.

     DiGiuseppe allegedly took during his arrest has not been returned. Id. Judge




        1
         For a full review of the facts alleged in this matter, reference is made to this Court's prior
Report-Recommendation and Order (Dkt. No. 15) and to the second amended complaint. Sec. Am.
Compl.
        2
            Plaintiff does not set forth any claims in this action relating to the obstruction charge.

                                                               3
    Stilgmeier ordered the return of the money during the February 7, 2019 hearing. Id.3

    Plaintiff “believes this whole matter to be a big conspiracy . . . by the defendants.” Id. at

    8.

                Plaintiff further contends that the “City of Albany failed to train, supervise, and

    discipline its employees, specifically the defendants because the City and Chief of

    Police [were] informed by the plaintiff through a [letter complaint] and through the

    Civilian Complaint Review Board[.]” Sec. Am. Compl. at 8. Plaintiff alleges that the City

    of Albany has an ongoing practice wherein police officers “violat[e] citizens

    constitutional rights through illegal search and [seizure] and excessive force[.]” Id.

    Plaintiff contends that he has had “problems” with Det. DiGiuseppe in the past and

    argues that “there apparently appears to be a problem with the City of Albany failing to

    properly train, supervise and discipline their police officers.” Id. at 9. Plaintiff argues

    that the City of Albany is liable because the defendants were deliberately indifferent to

    his constitutional rights “by law that is clearly established and their actions multiple

    times prior which triggered a civil rights action in the past by other police officers and

    one of the part[ies] in this present action Detective DiGiuseppe [.]” Id.



                                 II. Review of Second Amended Complaint4

                    1. False Imprisonment, False Arrest, and Malicious Prosecution



         3
             The undersigned has considered the documents in Dkt. No. 18.
         4
          Any unpublished decisions cited within this Report-Recommendation and Order have been
provided to plaintiff pro se.

                                                          4
             In the April 4, 2019, Report-Recommendation and Order, the undersigned

    recommended that plaintiff be granted the opportunity to amend his complaint to specify

    whether plaintiff’s false imprisonment and false arrest claims were barred by Heck v.

    Humphrey, 512 U.S. 477 (1994). See Dkt. No. 15 at 19. Plaintif f alleges that, in

    connection with the August 2018 incident, he was initially charged with two counts of

    felony grand larceny in the fourth degree for stealing credit cards, and felony criminal

    possession of stolen property in the fourth degree for his possession of stolen credit

    cards and “makita drills, but that these charges were dismissed in Albany City Court on

    February 7, 2019.”5 See Sec. Am. Compl. at 6. At this early stage in the litigation,

    because plaintiff sufficiently alleges that the charges against him were dismissed on

    February 7, 2019, he has demonstrated that his causes of action for false imprisonment

    and false arrest would not otherwise render his sentence invalid because his charges

    resulting from the August 2018 arrest have been vacated. See Heck, 512 U.S. at

    486-87; cf. Godley v. Onondaga Cnty., No. 6:16-CV-01419 (DNH/TWD), 2017 WL

    2805162, at *6 (N.D.N.Y. Jan. 6, 2017) (“Here, because Plaintiff has failed to show that

    his conviction has been overturned (and, in fact, declares he is currently incarcerated as

    a result of the above-referenced constitutional violations for a crime he did not commit)

    his § 1983 claims are barred under Heck unless and until such time as Plaintiff’s

    conviction is overturned or his sentence is invalidated.”). The undersigned notes that

    plaintiff’s guilty plea to the obstruction charge does not impact the Heck analysis as the


        5
          Plaintiff proffers documents concerning the disposition of his charges, which seem to suggest
that the charges from the August 2018 incident were consolidated into a separate case in Albany City
Criminal Court. See Dkt. No. 17-1 at 1, 3.

                                                         5
incident occurred in the booking room at the City of Albany Police Station after plaintiff

had been arrested. See Sec. Am. Compl. at 6. As such, the obstruction charge does

not stem from plaintiff’s August 9, 2018 arrest and his conviction for obstruction would

not be called into question by plaintiff’s claims of false arrest and false imprisonment.

See id.

       As to the merits of plaintiff’s causes of action, the elements for false arrest and

false imprisonment under either § 1983 or New York law require a plaintiff to

demonstrate that “‘(1) the defendant intended to confine [the plaintiff], (2) the plaintiff

was conscious of the confinement, (3) plaintiff did not consent to the confinement and

(4) the confinement was not otherwise privileged.” Singer v. Fulton Cty. Sheriff, 63 F.3d

110, 118 (2d Cir. 1995) (quoting Broughton v. State, 37 N.Y. 2d 451, 456 (1975) (setting

forth the standard for false imprisonment)); Corye v. Michel, No. 1:16-CV-00887

(GTS/TWD), 2016 WL 11477503, at *4 (N.D.N.Y. Oct. 4, 2016), report and

recommendation adopted 2016 W L 6820377 (N.D.N.Y. Nov. 18, 2016) (citation omitted)

(setting forth the standard for false arrest). “False arrest is simply an unlawful detention

or confinement brought about by means of an arrest rather than in some other way and

is in all other respects synonymous with false imprisonment.” Vasquez v. City of New

York, No. 99 Civ. 4606(DC), 2000 WL 869492, at *3 (S.D.N.Y. June 29, 2000) (quoting

Covington v. City of New York, 171 F.3d 117, 125 (2d Cir. 1999)); see also Kilburn v.

Vill. of Saranac Lake, 413 F. App’x 362, 363 (2d Cir. 2011) (summary order) (stating

that, under New York law, a false imprisonment “claim is identical to a false arrest

claim”).


                                              6
       Plaintiff contends that Det. Brace, Det. DiGiuseppe, and the John Doe police

officers “unlawfully arrested and detained [him] without probable cause” for a crime that

he did not commit. See Sec. Am. Compl. at 10-11. As such, at this stage in the

litigation, plaintiff has adequately pleaded that (1) Det. Brace, Det. DiGiuseppe, and the

John Doe police officers intended to confine him; (2) plaintiff was conscious of that

confinement; (3) plaintiff did not consent to the confinement; and (4) the confinement

was not otherwise privileged. See Singer, 63 F.3d at 118. The undersigned notes that

probable cause is a complete defense to claims of false arrest and false imprisonment.

See Hawthorne v. City of Albany, No. 1:17-CV-00716 (GTS/TWD), 2017 WL 3822112,

at *6 (N.D.N.Y. July 25, 2017), report and recommendation adopted sub nom.

Hawthorne v. Ruecker, 2017 WL 4351520 (N.D.N.Y. Oct. 2, 2017) (citing Weyant v.

Okst, 101 F.3d 845, 852 (2d Cir. 1996)). “However, ‘[w]hen planted evidence is the

basis for an arrest, officers accused of planting the evidence cannot assert probable

cause as a reason to dismiss a claim for false arrest.’” Id. (quoting Hill v. Melvin, No. 05

Civ. 6645 (AJP), 2006 WL 1749520, at *11 (S.D.N.Y. June 27, 2006), aff'd 323 F. App’x

61 (2d Cir. 2009) (summary order)). Thus, because plaintiff contends that he was not

in possession of the “makita drills” or the credit cards, and seems to suggest that

defendants may have planted the allegedly stolen items nearby because of his

“problems” with Det. DiGiuseppe, see Sec. Am. Compl. at 5-6, at this early stage in the

litigation, plaintiff’s allegations are sufficient to establish plausible false imprisonment

and false arrest claims, and it is recommended that plaintiff’s claims be permitted to

proceed.


                                               7
       To the extent that plaintiff attempts to set forth a malicious prosecution claim, see

Sec. Am. Compl. at 7, the undersigned reaches the same result. The elements of a

malicious prosecution claim are “(1) the initiation of a proceeding, (2) its termination

favorably to plaintiff, (3) lack of probable cause, and (4) malice.” Savino v. City of New

York, 331 F.3d 63, 72 (2d Cir. 2003) (quoting Colon v. City of New York, 60 N.Y.2d 78,

82 (1983) (internal quotation marks omitted)). “In addition, the Second Circuit requires

that a plaintiff demonstrate that there was a ‘post arraignment seizure,’ since a § 1983

malicious prosecution claim is ‘grounded ultimately on the Fourth Amendment’s

prohibition of unreasonable seizures.’” Hawthorne, 2017 WL 3822112, at *6 (quoting

Swartz v. Insogna, 704 F.3d 105, 112 (2d Cir. 2013)).

       Plaintiff has alleged that in August 2018, he was arrested and charged with two

counts of felony grand larceny in the fourth degree for stealing credit cards, and felony

criminal possession of stolen property in the fourth degree for his possession of stolen

credit cards and “makita drills,” which were ultimately reduced at his preliminary

hearing. Sec. Am. Compl. at 6. Plaintiff contends that the charges were dismissed on

February 7, 2019, indicating not only a favorable termination for plaintiff, but also a

post-arraignment seizure. See id.; Savino, 331 F.3d at 72; Hawthorne, 2017 WL

3822112, at *6. Moreover, plaintiff contends that defendants targeted him due to prior

interactions with them, and that he was not in possession of the “makita drills” or stolen

credit cards and that they may have been planted, suggesting a lack of probable cause

and malice. See id. at 6-7; Savino, 331 F.3d at 72; Hawthorne, 2017 WL 3822112, at

*6. Accordingly, at this early stage, plaintiff sufficiently sets forth a plausible malicious


                                               8
prosecution, and it is recommended that plaintiff’s claim be permitted to proceed. See

Hawthorne, 2017 WL 3822112, at *1, 6 (allowing a malicious prosecution claim to

proceed against the police officer defendants); Frederique v. Cnty. of Nassau, 168 F.

Supp. 3d 455, 477 (E.D.N.Y. 2016) (“[A]n arresting officer may be held liable for

malicious prosecution when a police officer creates false information likely to influence

a jury’s decision and forwards that information to prosecutors, or when she withholds

relevant and material information.”).



                                     2. Defamation

       In the April 4, 2019, Report-Recommendation and Order, the undersigned

recommended that plaintiff be granted the opportunity to amend his complaint to specify

whether his defamation claim was barred by Heck, and whether the alleged defamatory

statement was published to a third party. Dkt. No. 15 at 19. For the reasons set forth

above, the undersigned finds that plaintiff’s defamation claim is not subject to a Heck

bar because he sufficiently alleges that the charges against him were dismissed. See

supra, at 5-6.

       With respect to defamation’s publication requirement, the undersigned previously

noted that “[u]nder New York defamation law, ‘publication is a term of art . . . . A

defamatory writing is not published if it is read by no one but the one defamed.

Published it is, however, as soon as read by any one else.’” Albert v. Loksen, 239 F.3d

256, 269 (2d Cir. 2001) (quoting Ostrowe v. Lee, 256 N.Y. 36, 38 (1931)). Still, the

undersigned notes that “it is well-established that a statement is generally ‘subject to a


                                             9
qualified privilege when it is fairly made by a person in the discharge of some public or

private duty, legal or moral.’” Frederique, 168 F. Supp. 3d at 488 (quoting Chandok v.

Klessig, 632 F.3d 803, 814 (2d Cir. 2011)). “Qualified privilege exists where

communications are: ‘(1) made by an individual who has an interest in the subject, or a

moral or societal duty to speak; and (2) sent to a person who has a corresponding

interest or duty.’” Id. (quoting Nicholas v. Cty. of Binghamton, No. 10-CV-1565, 2012

WL 3261409, at *19 (N.D.N.Y. Aug. 8, 2012). The undersigned notes that although

plaintiff argues that Det. Brace “lied in a written report to [his] parole officer that [he] was

in possession of makita drills that had been reported stolen . . . which was untrue and

defamation to my name, status as a parolee, and reputation,” Sec. Am . Compl. at 5,

such communication constitutes internal correspondence between a police officer and a

parole officer. By nature of their positions in law enforcement, it is clear that Det. Brace

had a legal obligation to inform plaintiff’s parole officer that plaintiff had been charged

with certain crimes. See Frederique, 168 F. Supp. 3d at 488 (concluding that the

plaintiff’s defamation claims against the defendant police officer must fail because the

alleged defamatory document was an internal communication between the defendant

police officer and a commanding officer of the Internal Affairs Unit). However, a plaintiff

may overcome the qualified privilege defense if he or she establishes that the

defendant “acted beyond the scope of the privilege, with common law malice, or with

knowledge that the statement was false or with reckless disregard as to its truth.” Id.

(citation omitted). As plaintiff maintains that he was not in possession of the goods he

allegedly stole at the time of his arrest and that defendants targeted him due to prior


                                              10
“problems” with Det. DiGiuseppe, the undersigned concludes that, at this early stage in

the litigation, plaintiff adequately pleaded sufficient information to overcome this

privilege. Accordingly, it is recommended that plaintiff's defamation claim pursuant to

New York State law proceed.



                                           3. Assault and Battery

          In addition to his constitutional claims, plaintiff’s second amended complaint

raises claims for assault and battery under New York State law. See Sec. Am. Compl.

at 12. “To succeed on an assault or battery claim in the law enforcement context, a

plaintiff must demonstrate that defendants' conduct was not reasonable within the

meaning of the New York statute concerning justification for law enforcement’s use of

force in the course of performing their duties.” Simmons v. Cowan, No. 5:12-CV-1851,

2015 WL 12513461, at *5 (N.D.N.Y. Mar. 11, 2015) (citation and internal quotations

omitted). Further, “the Fourth Amendment excessive force standard applies to assault

and battery claims against a police officer under New York law.” Id. (citing Humphrey v.

Landers, 344 F. App’x 686, 688 (2009) (summary order) (“Except for § 1983's

requirement that the tort be committed under color of state law, the essential elements

of excessive force and state law assault and battery claims are substantially

identical.”)).6

   6
       N.Y. Penal Law § 35.50(1) states:

             1. A police officer or a peace officer, in the course of effecting or attempting
             to effect an arrest, or of preventing or attempting to prevent the escape from
             custody, of a person whom he or she reasonably believes to have
             committed an offense, may use physical force when and to the extent he or

                                                        11
       As to whether defendants’ alleged conduct was reasonable, plaintiff alleges that

defendants “manhandl[ed] [him] causing injuries to [his] right arm, ” and that he

informed defendants that their actions were aggravating his “disabling right arm”

condition. Sec. Am. Compl. at 4, 10. There is no indication in the second amended

complaint that plaintiff acted in a manner to cause the defendants to reasonably believe

that such force was necessary to effectuate the arrest. See N.Y. PENAL LAW § 35.50(1).

As such, at this stage in the litigation, the undersigned finds that plaintiff has set forth a

colorable claim for assault and battery, and its recommended that plaintiff’s claims be

permitted to proceed.



                                        4. Municipal Liability

       In the April 4, 2019, Report-Recommendation and Order, the undersigned



          she reasonably believes such to be necessary to effect the arrest, or to
          prevent the escape from custody, or in self-defense or to defend a third
          person from what he or she reasonably believes to be the use or imminent
          use of physical force; except that deadly physical force may be used for
          such purposes only when he or she reasonably believes that:

          (a) The offense committed by such person was:

          (i) a felony or an attempt to commit a felony involving the use or attempted
          use or threatened imminent use of physical force against a person; or

          (ii) kidnapping, arson, escape in the first degree, burglary in the first degree
          or any attempt to commit such a crime; or

          (b) The offense committed or attempted by such person was a felony and
          that, in the course of resisting arrest therefor or attempting to escape from
          custody, such person is armed with a firearm or deadly weapon; or

          (c) Regardless of the particular offense which is the subject of the arrest or
          attempted escape, the use of deadly physical force is necessary to defend
          the police officer or peace officer or another person from what the officer
          reasonably believes to be the use or imminent use of deadly physical force.

                                                     12
recommended that plaintiff be granted the opportunity to amend his complaint to identify

a custom or policy set forth by the City of Albany and demonstrate an affirmative link

between that policy and defendants’ alleged constitutional violations. Dkt. No. 15 at 16.

“Pursuant to the standard for establishing municipality liability laid out in [Monell v. Dept.

of Soc. Serv., 436 U.S. 658, 658 (1978)], in order to set f orth a cognizable claim for

municipal liability under § 1983, a plaintiff must plead and prove that a deprivation of his

constitutional rights ‘was caused by a governmental custom, policy, or usage of the

municipality.’” Schisler v. Utica Police Dep’t., No. 6:16-CV-01051 (MAD/TWD), 2016

WL 11265987, at *2 (N.D.N.Y. Sept. 9, 2016) (quoting Jones v. Town of E. Haven, 691

F.3d 72, 80 (2d Cir. 2012); see Vippolis v. Vill. of Haverstraw, 768 F.2d 40, 44 (2d Cir.

1985) (“The plaintiff must first prove the existence of a municipal policy or custom in

order to show that the municipality took some action that caused his injuries beyond

merely employing the misbehaving officer.”). “[P]laintiff must establish that an

identified municipal policy was the ‘moving force [behind] the constitutional violation.’”

Plair v. City of New York, 789 F. Supp. 2d 459, 468 (S.D.N.Y. 2011) (quoting Monell,

436 U.S. at 694) (emphasis added).

       In his second amended complaint, plaintiff argues that the “City of Albany failed

to train, supervise, and discipline its employees, specifically the defendants[.]” Sec.

Am. Compl. at 8. Plaintiff alleges that the City of Albany has an ongoing custom,

wherein police officers “violat[e] citizens constitutional rights through illegal search and

[seizure] and excessive force[.]” Id. Plaintiff states that the actions of the City of Albany

police officers are in violation of “clearly[-]established law,” and that their alleged


                                              13
conduct in effectuating illegal searches and seizures has “triggered” multiple civil rights

lawsuits in the past. See id. at 9. Although it is unclear if plaintiff is referencing civil

rights actions that he has brought against the City of Albany, or civil rights actions

commenced by others, the undersigned concludes that, at this early stage in the

litigation, plaintiff has set forth “supporting factual allegations” to show that defendants

detained, searched, and used excessive force against plaintiff pursuant to an ongoing

custom of inadequately training police officers to promote such constitutional violations.

Gray-Davis v. New York, No. 5:14-CV-1490 (GTS/TWD), 2015 WL 2120518, at *6

(N.D.N.Y. May 5, 2015); see Malloy v. Sopchak, No. 1:18-CV-1460 (BKS/DJS), 2019

WL 1024354, at *2, 4 (N.D.N.Y. Jan. 28, 2019), report and recommendation adopted

2019 WL 1025765 (N.D.N.Y. Mar. 4, 2019) (citation and internal quotation marks

omitted) (allowing the plaintiff’s municipal liability claim to proceed where the plaintiff

alleged that the City of Albany “inadequately train[ed] and supervise[d] staff to

encourage constitutional violations” such as false arrest and excessive force).

       Therefore, plaintiff’s allegations that the City of Albany maintains an ongoing

practice of inadequately training staff in order to promote excessive force and illegal

searches and seizures are sufficient to demonstrate, at this early stage, that such

actions were the “moving force [behind] [his] constitutional violation.” Plair, 789 F.

Supp. 2d at 468; Malloy, 2019 WL 1024354, at *2, 4. Accordingly, it is recommended

that plaintiff’s municipal liability claim proceed.




                                               14
                                                    5. Conspiracy

               Plaintiff appears to allege that defendants, nonparty prosecutors, and unnamed

     Albany City Court personnel conspired against him. See Sec. Am. Compl. at 8. “To

     prove a § 1983 conspiracy, a plaintiff must show: (1) an agreement between two or

     more state actors or between a state actor and a private entity; (2) to act in concert to

     inflict an unconstitutional injury; and (3) an overt act done in furtherance of that goal

     causing damages.” Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999) (citations

     omitted). Plaintiff conclusorily states that he “believes this whole matter to be a big

     conspiracy . . . by the defendants,” Sec. Am. Compl. at 2, but fails to demonstrate any

     agreement between two or more state actors, or how defendants acted in concert to

     allegedly falsely arrest him. See id.7 The undersigned notes that “[w]holly conclusory

     claims of conspiracy are properly dismissed sua sponte on initial review.” Hawthorne,

     2017 WL 3822112, at *7 (citation omitted). Accordingly, to the extent that plaintiff

     attempts to set forth a conspiracy claim against defendants, it is recommended that this

     claim be dismissed without prejudice. 8



                                         6. First Amendment Retaliation

               Plaintiff’s second amended complaint may also be interpreted as attempting to

     plead a First Amendment retaliatory arrest claim against Det. DiGiuseppe. See


        7
            Plaintiff’s alleged false arrest constitutes an overt act. See Pangburn, 200 F.3d at 72.
        8
           To the extent that plaintiff is permitted to file a third amended complaint in an attempt to correct
this deficiency, he is reminded that he must seek to identify and add as defendants the unnamed nonparty
prosecutor and Albany City Court personnel who he alleges conspired against him to this action.

                                                            15
generally Sec. Am. Compl. Specifically, plaintiff seems to suggest that Det. DiGiuseppe

sought to arrest him because he has had “problems with [him] in the past and filed

complaints” against him. Id. at 5, 13. Plaintiff also alleges that, on the day of the

incident, Det. DiGiuseppe stated to him, “you like to file complaints, huh?” Id. at 13.

       “To prevail on a First Amendment theory of retaliatory arrest, [Plaintiff] must

prove that (1) he has an interest protected by the First Amendment; (2) defendants'

actions were motivated or substantially caused by his exercise of that right; and

(3) defendants' actions effectively chilled the exercise of his First Amendment right.”

Malloy, 2019 WL 1024354, at *4 (citation and internal quotation marks omitted).

Although plaintiff appears to suggest that Det. DiGiuseppe arrested him because of

prior complaints and/or “problems,” Sec. Am. Compl. at 5, 13, there is no indication that

plaintiff stopped filing lawsuits and/or complaints against Det. DiGiuseppe or that his

speech was otherwise “actually chilled.” Cabrera v. City of New York, No. 16-CV-2298

(RRM/RER), 2018 WL 4636798, at *8 (E.D.N.Y. Sept. 27, 2018) (quoting Curely v. Vill.

of Suffern, 268 F.3d 65, 73 (2d Cir. 2001) (“W here a party can show no change in his

behavior, he has quite plainly shown no chilling of his First Amendment right to free

speech.”). In fact, the undersigned notes plaintiff filed at least two lawsuits, including

the underlying action, against Det. DiGiuseppe after his alleged false arrest. See

Delaney v. City of Albany, No. 1:18-CV-1259 (LEK/ATB), 2019 WL 125769 (N.D.N.Y.

Jan. 7, 2019). Accordingly, because plaintiff has not adequately demonstrate the

elements of a retaliatory arrest claim, it is recommended that this claim be dismissed

with prejudice.


                                             16
                    7. Fourth and Fifth Amendment Seizure Claims

       Plaintiff alleges that Det. DiGiuseppe “violated [his] right to be free from the

deprivation of property without due process of law . . . when he seized” $170.00 from

him during the arrest. Sec. Am. Compl. at 14. “[T]he Supreme Court has held that a

‘seizure’ under the Fourth Amendment ‘occurs when there is some meaningful

interference with an individual's possessory interests in that property.’” Heidorf v. Town

of Northumberland, 985 F. Supp. 250, 257 (N.D.N.Y. 1997) (quoting Soldal v. Cook

Cnty., Illinois, 505 U.S. 56, 61 (1992) (additional internal quotation marks omitted)).

       Although the undersigned acknowledges that plaintiff has proffered evidence

demonstrating that defendants seized at least some monetary funds from plaintiff

during his arrest, plaintiff’s exhibits also establish that Judge Stilgmeier ordered on

February 7, 2019 that the funds be returned. See Dkt. No. 17-1 at 41-42, 45, 47. To the

extent that plaintiff suggests that the seizure of his property was improper under the

Fourth Amendment, the undersigned notes that as long as the initial seizure of property

was lawful, the fact that plaintiff’s property was seized does not, without more, state a

Fourth Amendment claim of unreasonable seizure. See Shaul, 363 F.3d at 185 (citing

Jacobsen, 466 U.S. at 113). Because the record indicates that def endants seized

plaintiff’s money pursuant to a belief that it had previously been stolen in relation to

“ongoing car larceny investigation[s],” see Dkt. No. 17-1 at 7, 41, plaintiff cannot argue

that the initial seizure of his property was not lawful. See Shaul, 363 F.3d at 185; Dkt.

No. 17-1 at 41 (noting in the Albany Police Department Investigation Report that “the

amount of change in the victim’s pocket is not a normal amount that is usually carried


                                             17
     on ones person and is likely taken from vehicle’s [sic] while the defendant was

     committing the crime of larceny,” as a reason why the money was seized and placed

     into evidence).9 Accordingly, it is recommended that, insofar as plaintiff’s complaint

     may be read as attempting to set forth a Fourth Amendment claim for improper seizure

     of his property, such claim be dismissed with prejudice.

             As to plaintiff’s Fifth Amendment claim, this Court has recognized that the Fifth

     Amendment protects against the seizure or theft of property. See Center v. Catholic

     Charities, No. 15-CV-597 (LEK/ATB), 2015 WL 4067559, at *5 n.7 (N.D.N.Y. July 2,

     2015) (“Theft or destruction of property, if appropriate, could be protected by the Due

     Process Clause of the Fourteenth Amendment (state) or the Fifth Amendment

     (federal).”); Stegemann v. Rensselaer Cnty. Sheriff's Office, No. 1:15-CV-21

     (TJM/CFH), 2017 WL 4350517, at *3 (N.D.N.Y. Apr. 17, 2017), report and

     recommendation adopted 2017 W L 2628872 (N.D.N.Y. June 16, 2017), reconsideration

     denied 2017 WL 4350518 (N.D.N.Y. July 6, 2017) (assessing the plaintiff’s claims for

     improper seizure of property under the Fifth Amendment). It appears plaintiff is

     contending that his rights were violated under the Fifth Amendment insofar as his

     money was seized without due process. See Sec. Am. Compl. at 14. The undersigned

     notes that plaintiff cites to the Fifth Amendment, “but ‘[t]he Fifth Amendment governs

     the conduct of the federal government and federal employees, and does not regulate

     the activities of state officials or state actors.’” Marino v. City Univ. of New York, 18 F.


        9
           Unlike the credit cards and “makita drills,” which plaintiff maintains that he did not possess at the
time of his arrest, plaintiff contends that he had the money on his person, but that defendants improperly
seized it in connection with the investigation. See Sec. Am. Compl. at 14.

                                                           18
Supp. 3d 320, 336-37 (E.D.N.Y. 2014) (quoting Viteritti v. Inc. Vill. of Bayville, 831 F.

Supp. 2d 583, 592 (E.D.N.Y.2011)). As plaintiff has commenced this action against the

City of Albany and various police officers and not against the federal government or

federal employees, it is recommended that, to the extent that plaintiff is alleging a Fifth

Amendment seizure of property claim, this claim be dismissed with prejudice. The

undersigned recommends that in light of special solicitude, the second amended

complaint be read as if plaintiff brought his claim pursuant to the Fourteenth

Amendment. See Schweiker v. Wilson, 450 U.S. 221, 226 n.6 (1981) (noting that the

Fifth Amendment imposes the same standard on the federal government as does the

Fourteenth Amendment on state governments).

       Plaintiff’s claim that his money was seized without due process is analogous to

his Fourth Amendment claim that defendants improperly seized his funds. The

Supreme Court of the United States has held that if “a particular Amendment ‘provides

an explicit textual source of constitutional protection’ against a particular sort of

government behavior, ‘that Amendment, not the more generalized notion of “substantive

due process” must be the guide for analyzing these claims.’” Albright v. Oliver, 510 U.S.

266, 273 (1994) (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)). The

undersigned “may not apply [a] substantive due process analysis if Plaintiff’s claims are

‘covered by’ the Fourth Amendment; in other words, if [the plaintiff’s] claims arise from a

search or a seizure.” Campbell v. City of New York, No. 16-CV-7201 (NGG/SMG),

2019 WL 569768, at *8 (E.D.N.Y. Feb. 11, 2019) (citation omitted). In Robinson v.

Velasquez, the Eastern District of New York agreed that “the key question in


                                              19
determining whether plaintiff's allegations sound under the Fourth or the Fourteenth

Amendment is whether [the plaintiff] was seized within the meaning of the Fourth

Amendment at the time he sustained his injuries. If he was seized, then the Fourth

Amendment applies.” Robinson v. Velasquez, No. 07-CV-3645(KAM)(LB), 2010 WL

1010733, at *5 (E.D.N.Y. Mar. 15, 2010) (internal quotation marks and citation omitted).

If the plaintiff was not seized, however, his or her claims should be assessed pursuant

to the Fourteenth Amendment’s substantive due process clause. See id. (citing Cnty. of

Sacramento v. Lewis, 523 U.S. 833, 844-45 (1998) (holding that the Fourteenth

Amendment, not the Fourth Amendment, applied where police car unintentionally struck

a fleeing motorcycle causing injury to its passenger because the passenger was not

seized)).

       The second amended complaint is clear that defendants seized approximately

$170.00 in conjunction with his arrest on August 9, 2018. See Sec. Am. Compl. at 14.

As such, plaintiff was “seized within the meaning of the Fourth Amendment at the time

he sustained his injuries,” Robinson, 2010 W L 1010733, at *5, and any such claim must

be assessed under the Fourth Amendment. See Biswas v. City of New York, 973 F.

Supp. 2d 504, 524 (S.D.N.Y. 2013) (“Just like the plaintiff in Albright, the plaintiff in this

case can seek a remedy under the Fourth Amendment through § 1983. Accordingly, no

separate cause of action exists under the rubric of substantive due process with respect

to the deprivation of her liberty interest.”). As plaintiff was “seized” when defendants

confiscated his money, and his claims arise from that seizure, the undersigned finds

that plaintiff’s claim “fall[s] squarely within the ambit of the Fourth Amendment.”


                                              20
Campbell, 2019 WL 569768, at *8. Thus, plaintiff cannot raise an independent claim for

improper seizure of funds under the Fourteenth Amendment. Accordingly, it is

recommended that (1) plaintiff’s Fifth Amendment claim be read as a Fourteenth

Amendment claim; and (2) to the extent that plaintiff attempts to set forth a Fourteenth

Amendment claim for improper seizure of his property without due process, this claim

be dismissed with prejudice.



                             III. Motion to Appoint Counsel

       On May 28, 2019, plaintiff filed a letter motion requesting a “court[-]appointed

attorney in this matter due to the complexity of [the] case.” Dkt. No. 18 at 1. On June

13, 2019, plaintiff filed a second motion to appoint counsel and attached responses

from attorneys and not-for-profit agencies in his effort to seek counsel. See Dkt. No.

20. For the reasons set forth in the April 4, 2019 Report-Recommendation and Order,

the Court denies plaintiff’s motions. Although plaintiff has proffered evidence that he

has attempted to find an attorney on his own, the Court reiterates that the case is at its

earliest stages, and plaintiff has not demonstrated that appointment of counsel is

warranted at this time. See Dkt. No. 15 at 18.

       Accordingly, it is ordered that plaintiff’s motion for counsel be denied without

prejudice and with opportunity for plaintiff to renew his motion for appointment of

counsel at a later date should plaintiff demonstrate a change in his circumstances. The

undersigned reminds plaintiff that any future motion for counsel must be accompanied

by evidence of the efforts that plaintiff has taken to retain counsel on his own, either in


                                             21
     the public or private sector. Financial need or status as an incarcerated person, without

     more, does not suffice for appointment of pro bono counsel in a civil action.



                                                  IV. Conclusion

             WHEREFORE, for the reasons stated herein, it is hereby

             RECOMMENDED, to the extent that plaintiff attempts to set forth a conspiracy

     claim against defendants, this claim be DISMISSED WITHOUT PREJUDICE and with

     opportunity to amend to demonstrate an agreement between defendants, and how

     defendants acted in concert to allegedly falsely arrest him; and it is further

             RECOMMENDED, insofar as plaintiff's second amended complaint may be read

     as attempting to set forth Fourth, Fifth and Fourteenth Amendment claims for improper

     seizure of his property or a First Amendment claim for retaliatory arrest, such claims be

     DISMISSED WITH PREJUDICE; and it is further

              RECOMMENDED, that if the District Judge adopts this Report-Recommendation

     and Order, plaintiff be provided thirty (30) days from the date of any order adopting this

     Report-Recommendation and Order to file a third amended complaint limited to claims

     not otherwise dismissed with prejudice by this Court,10 and (1) should plaintiff decline to

     file a third amended complaint within that time, the Clerk return the case to the


        10
             Any third amended complaint must be a complete pleading and include all facts and claims not
otherwise dismissed by the Court with prejudice. If accepted by the Court for filing, the third amended
complaint will supersede and replace the amended complaint in its entirety; thus, the third amended
complaint becomes the operative pleading and the second amended complaint will no longer be
considered. See Dluhos v. Floating & Abandoned Vessel, Known as New York, 162 F.3d 63, 68 (2d Cir.
1998) ("[I]t is well established that an amended complaint ordinarily supersedes the original, and renders it
of no legal effect.") (citing Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)).

                                                          22
     Magistrate Judge for service of the second amended complaint with the unamended

     claims deemed stricken; or (2) should plaintiff file a third amended complaint within the

     time frame set forth herein, the Clerk of the Court is to return the case to the Magistrate

     Judge for review of the third amended complaint; and it is

             ORDERED, that plaintiff’s Motions to Appoint Counsel (Dkt. Nos. 18, 20) be

     DENIED, but the denial is without prejudice and with opportunity to renew such request

     in the future should plaintiff demonstrate a change in circumstances; and it is further

             ORDERED, that the Clerk of the Court serve a copy of this

     Report-Recommendation and Order on plaintiff in accordance with Local Rules.

             IT IS SO ORDERED.

     Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c), the parties hav e fourteen

     days within which to file written objections to the foregoing report. Such objections shall

     be filed with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

     FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette,

     984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Secretary of Health and Human Servs.,

     892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1); F ED R. CIV. P. 6(a), 6(e), 72.11

             Dated: June 20, 2019
                   Albany, New York




        11
            If you are proceeding pro se and are served with this Order by mail, three additional days will be
added to the fourteen-day period, meaning that you have seventeen days from the date the Order was
mailed to you to serve and file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period
falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Id. § 6(a)(1)(C).

                                                          23
